Citation Nr: 1443359	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-18 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for non-Hodgkin's lymphoma with residuals of lymphedema and recurrent cellulitis, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased initial evaluation for diabetic gastroparesis with diarrhea and dysphagia (also claimed as fecal incontinence), currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased initial evaluation for erectile dysfunction, currently evaluated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.  

The entire claims file was reviewed in this case, to include all VA electronic claims systems. 


FINDINGS OF FACT

1.  The Veteran has persistent edema and stasis pigmentation and eczema, with intermittent ulceration.  

2.  The Veteran has dysphagia, chronic regurgitation, as well as intermittent diarrhea with up to 3 to 6 loose watery stools per day, with occasional nausea and vomiting.  

3.  The Veteran has a deformity of the penis with loss of erectile power and complete atrophy of the right testicle. 


CONCLUSIONS OF LAW

1.  Criteria for an increased evaluation in excess of 40 percent disabling for non-Hodgkin's lymphoma with residuals of lymphedema and recurrent cellulitis have not been met.  38 U.S.C.A. §§ 1155, § 4.1, 4.2, 4.7, 4.117, Diagnostic Code 7715, 7121 (2013).

2.  Criteria for an initial 40 percent rating, but no higher, for diabetic gastroparesis with diarrhea and dysphagia (also claimed as fecal incontinence), are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 6516, 7308 (2013).  

3.  Criteria for an increased initial evaluation in excess of 20 percent disabling for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522, 7523 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  For claims for an increase  that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  In the instant case, there is no evidence that the disability has significantly changed and a uniform evaluation is warranted.

The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  The Board notes that the Veteran has proffered significant lay statements.  The Board finds the Veteran credible, and as a former emergency room physician, the Veteran's statements are lent further weight due to his professional expertise.  38 C.F.R. § 3.159(a)(1).

Non-Hodgkin's lymphoma with residuals of lymphedema and recurrent cellulitis	

The Veteran's service-connected non-Hodgkin's lymphoma with residuals of lymphedema and recurrent cellulitis is evaluated under Diagnostic Codes 7715 and 7121 as 40 percent disabling.

Under DC 7715, a 100 percent rating is warranted with active disease or during a treatment phase.  A Note to DC 7715 indicates that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic, chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disease is rated based on its residuals.  38 C.F.R. § 4.117, DC 7715.

The residuals of the Veteran's non-Hodgkin's lymphoma have been rated under 38 C.F.R. § 4.104, Diagnostic Code 7121, which rates post-phlebotic syndrome of any etiology.  Under Diagnostic Code 7121, a zero percent (noncompensable) rating is assigned for asymptomatic palpable or visible varicose veins; a 10 percent rating is assigned for intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery; a 20 percent rating is assigned for persistent edema, incompletely relieved by elevation of the extremity with or without beginning stasis pigmentation or eczema; a 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and a 100 percent rating for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7121.

The Veteran contends in his notice of disagreement, submitted in August 2009, that he has stasis pigmentation and eczema of his left lower extremity with persistent edema and two ulcerations of his left leg. The Veteran also contends that over the past several years that he has had recurrent cellulitis of his lymphedematous left lower extremity, which required admission to the hospital five or six times for intravenous antibiotics.  

The Veteran had a VA examination in May 2009.  The examiner noted that the Veteran reported that he was diagnosed with non-Hodgkin's lymphoma in June 1997.  The Veteran reported that he subsequently underwent radiation therapy to his lower abdomen.  He stated that he developed chronic lymphedema in the left lower extremity since the radiation used on his lower abdomen.  The Veteran reported that the moderately severe lymphedema in the left lower extremity has been persistent since January 1998.  Upon examination, the non-Hodgkins lymphoma was noted to remain in remission.  The examiner associated the Veteran's moderate lymphedema of the left lower extremity due to chemotherapy and radiation therapy to the left lower abdomen given for the non-Hodgkin's lymphoma in 1997-1998.  The examiner noted that the Veteran would not be able to perform his occupation as an emergency room physician due to the chronic fatigue he has from non-Hodgkin's lymphoma.  

A December 2009 VA examination noted that the Veteran had edema of the left leg. 

Private medical records from Maine Line HealthCare dated from January 2010 indicate that the Veteran had chronic stasis pigmentation of the left and right lower extremity, though to a greater degree on the left.  The Veteran was also noted to have eczema on his left lower extremity.  The Veteran also had previously had ulcerations of his lower extremities.  Physical examination noted that there was no ulceration on the right second toe, but the distal tip revealed a telescope ulcer with granulation.  The Veteran was noted to have a history of ulcerations of the distal digits which were slow to resolve.  The treatment note stated that there was evidence of venous stasis and left lower extremity edema.  Further records from Main Line HealthCare indicate several admissions in 2010 for recurrent cellulitis of the left lower extremity and ulceration of the left foot.  

The Veteran had a VA examination in June 2013.  He reported to the examiner that he had weakness, easy fatigability, lightheadedness, shortness of breath, headaches, dyspnea on mild exertion, no tachycardia, and no syncope.  There was some enlargement of the Veteran's heart upon chest x-ray.  However, the Veteran has not had high output congestive heart failure.  The examiner noted, that at the time of the examination, given the fact that this Veteran's non-Hodgkin's lymphoma has been in remission for many years, it was the examiner's opinion that the weakness, easy fatigability, lightheadedness, shortness of breath, and headaches are less likely than not related the non-Hodgkin's lymphoma itself and more likely related to the Veteran's major depression.  The examiner also noted that the Veteran has fallen because of his peripheral neuropathy from his diabetes.  He had a subdural hematoma that resolved without any need for surgery.  The Veteran has no history of polycythemia vera and no history of recurring leg infection in the past 12 months.  Previous to that, he did have recurring leg infections that ultimately resolved after antibiotics.  The Veteran was negative for sickle cell anemia and had no scars from the non-Hodgkins lymphoma.  Physical examination included a lymph node examination which found no lymphadenopathy in the cervical area, axillary, epitrochlea, or inguinal areas.  The Veteran's abdomen had no palpable lymphadenopathy in either the right or left groin areas.  No abdominal mass was found.  The Veteran's left lower extremity was larger than the right lower extremity because of previous lymphedema.  There was, however, only a trace soft edema in the deep tendon part.  There was no peripheral edema in the distal left lower extremity.  Lastly, the examiner noted that the functional impact of the Veteran's non-Hodgkin's lymphoma in and of itself would not prevent him from taking a sedentary-type job that would not require any significant decision making.  The examiner noted that because the Veteran stated that since the subdural hematoma he has had difficulty with his memory.  However, the examiner stated that during the examination he asked the Veteran detailed questions and that the Veteran had a very good grasp of his basic medical issues.  

The Board finds that the weight of the lay and medical evidence demonstrates that the current evaluation of non-Hodgkin's lymphoma with residuals of lymphedema and recurrent cellulitis as 40 percent disabling is appropriate and a higher rating is not warranted.  The private medical records from Maine Line HealthCare dated in January 2010 document the most severe symptoms that the Veteran exhibited during the period on appeal.  The treatment notes state that the Veteran had chronic stasis pigmentation the left and right lower extremity, though to a greater degree on the left.  He was also noted to have eczema on his left lower extremity.  The treatment note continued, stating that the Veteran also had previously had ulcerations of his lower extremities.  However, physical examination noted that there was no ulceration on the right second toe, but the distal tip revealed a telescope ulcer with granulation.  

A higher 60 percent rating requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.   While the Veteran does have occasional ulceration, the weight of the evidence as discussed above does not demonstrate that the Veteran has persistent ulceration.  Especially pertinent, is the June 2013 VA examination, which notes that the Veteran only had a trace soft edema in the deep tendon part of his left lower extremity.  Additionally, there was no peripheral edema in the distal left lower extremity. 

A higher 100 percent rating for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7121.  The weight of the evidence does not show that a higher 100 percent rating is warranted as it does not demonstrate that massive board-like edema with constant pain at rest.  

In this regard, the Board notes that a referral to the Director of VA Compensation Service for consideration of an extraschedular rating is not warranted.  The service-connected non-Hodgkin's lymphoma with residuals of lymphedema and recurrent cellulitis is manifested by symptoms of persistent edema and stasis pigmentation and eczema, with intermittent ulceration.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his disability and provide for more severe symptoms than currently shown by the evidence.  As such, the 40 percent rating fully contemplates the severity of the disorder, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  Thus, with respect to the claim for entitlement to a rating in excess of 40 percent for non-Hodgkin's lymphoma with residuals of lymphedema and recurrent cellulitis, the Board notes that the preponderance of the evidence is against that portion of the claim. 

Diabetic gastroparesis with diarrhea and dysphagia (also claimed as fecal incontinence) 

The Veteran's service-connected diabetic gastroparesis with diarrhea and dysphagia is evaluated under Diagnostic Code 7308 as 20 percent disabling.

The Veteran has been diagnosed with diabetic gastroparesis with diarrhea and dysphagia.  Gastroparesis is an unlisted disorder that has been rated by analogy under Diagnostic Code 7308, which pertains to post-gastrectomy syndromes. Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625  (1992); 38 C.F.R. §§ 4.20, 4.21 (2013).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code. 

Under Diagnostic Code 7308, a 20 percent rating is warranted for mild post-gastrectomy syndrome with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  A 40 percent rating is warranted for moderate post-gastrectomy syndrome with less frequent episodes of epigastric disorders (than are present with severe post-gastrectomy syndrome) with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is warranted for severe post-gastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia. 38 C.F.R. § 4.114, Diagnostic Code 7308 (2013).

The Veteran contends in his notice of disagreement, submitted in August 2009, that he has dysphagia, regurgitation, and substernal pain associated with epigastric distress.  He stated that he has been taking medication for several years for epigastric distress, substernal pain, and regurgitation.  He also stated that he has chronic diarrhea and fecal incontinence.  The Veteran also reported that his dysphagia had resulted in an inflammatory right vocal cord lesion due to regurgitation that had been diagnosed by laryngoscopy.

The Veteran had a May 2009 VA examination.  The examiner noted that the Veteran reported that he had been told that he mild gastroparesis on an endoscopy that requires his taking of medication.  The examiner confirmed the diagnosis of mild gastroparesis.    

Private medical records from Main Line HealthCare from January 2010 noted that the Veteran had diagnosis of diabetic gastroparesis that is chronic and ongoing.  He was noted as having dysphagia and chronic regurgitation.  The treating physician stated that the Veteran was seen by ear, nose and throat (ENT) because of chronic hoarseness, and the interpretation was that his vocal cord dysfunction was on the basis of extraintestinal reflux disease.

The Veteran had a VA examination in June 2013.  The examiner noted that the Veteran has had difficulty with intermittent vomiting.  He had an endoscopy and he stated that he had been told that that the endoscopy showed that he had retained food.  The examiner noted that retention of any food in the stomach on an endoscopy is clear cut evidence of gastroparesis.  The Veteran stated that he has had intermittent diarrhea with up to 3 to 6 loose watery stools per day.  He reported that he did not have alternating diarrhea and constipation or abdominal distention.  He stated that he does have occasional nausea and occasional vomiting.  The Veteran has had no episodes of abdominal distress or exacerbations or attacks of the intestinal conditions other than the vomiting which occurs at irregular intervals.  The Veteran has had no weight loss.  He has no evidence of malnutrition or other general health effects attributable to the intestinal condition.  The Veteran has had no general debility or serious complications such as liver abscess.  Nor did the Veteran have a tumor or neoplasm related to his intestinal/gastroparesis condition.  Regarding functional impact, the examiner noted that the Veteran's ability to work is somewhat limited due to his gastroparesis.  The examiner stated that the Veteran would need to have ready access to a bathroom, but if he did have ready access to a bathroom, from the gastroparesis standpoint and discounting all other medical conditions the Veteran has, he would be able to take a sedentary type of job because the gastroparesis would not adversely affect his ability to do a sedentary job.  

According to the rating criteria, a higher 40 percent rating is warranted for moderate post-gastrectomy syndrome with less frequent episodes of epigastric disorders (than are present with severe post-gastrectomy syndrome) with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2013).

A higher 40 percent rating is warranted for the Veteran's diabetic gastroparesis. Symptoms of the Veteran's diabetic gastroparesis more nearly approximate this rating criteria.  Manifestations of the Veteran's diabetic gastroparesis were noted to include dysphagia and chronic regurgitation in private medical records from Main Line HealthCare from January 2010.  Additionally, the Veteran's June 2013 VA examination noted that the Veteran has intermittent diarrhea with up to 3 to 6 loose watery stools per day.  The Veteran has also reported occasional nausea and occasional vomiting.  Therefore, a higher 40 percent rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2013).

A higher 60 percent rating is warranted for severe post-gastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia. 38 C.F.R. § 4.114, Diagnostic Code 7308 (2013).

The weight of the lay and medical evidence does not demonstrate that a higher 60 percent rating is warranted at any point during the period on appeal.  The June 2013 examiner stated that the Veteran has had no episodes of abdominal distress or exacerbations or attacks of the intestinal conditions other than the vomiting which occurred at irregular intervals.  The examiner also noted that the Veteran has had no weight loss.  There is no evidence of malnutrition or anemia attributable to his intestinal condition of record.  Therefore, a higher 60 percent rating is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2013).

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  To that end, in view of the Veteran's contention of a right vocal cord lesion and complaints of chronic hoarseness, the Board has considered whether a separate, compensable disability rating is warranted pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6516 (laryngitis, chronic) which allows a 10 percent disability evaluation for hoarseness with inflammation of cords or mucous membrane.  However, during the Veteran's most recent VA examination in June 2013, the examiner found that the Veteran "has no evidence of malnutrition or other general health effects attributable to the intestinal condition.  The weight of the evidence does not demonstrate inflammation of the cords or mucous membrane associated with the service connected intestinal/gastroparesis condition.  In view of the cited evidence, a compensable disability evaluation pursuant to Diagnostic Code 6516 is not warranted.

In this regard, the Board notes that a referral to the Director of VA Compensation Service for consideration of an extraschedular rating is not warranted.  The service-connected diabetic gastroparesis with diarrhea and dysphagia is manifested by symptoms of dysphagia, chronic regurgitation, as well as intermittent diarrhea with up to 3 to 6 loose watery stools per day, with occasional nausea and vomiting.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his disability and provide for more severe symptoms than currently shown by the evidence.  The 40 percent rating fully contemplates the severity of the disorder and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  Thus, with respect to the claim for entitlement to a rating in excess of 40 percent for diabetic gastroparesis with diarrhea and dysphagia, the Board notes that the preponderance of the evidence is against that portion of the claim. 


Erectile Dysfunction

The Veteran's service-connected diabetic erectile dysfunction is evaluated under Diagnostic Code 7522 as 20 percent disabling.

The Veteran contends in his notice of disagreement submitted in August 2009, that he has penile deformity due to the lymphedema secondary to non-Hodgkin's lymphoma.  The Veteran asserts that the lymphedema of his left lower extremity extends all the way up to his left lower abdominal wall, and it involves his genitalia.  He states that as a result he has swelling in his left testicle and in his penis.  He also states that this has led him to have a curved erection. 

The Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. §4.20. 

As such, the Veteran's erectile dysfunction is currently evaluated under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is entitled to a 20 percent rating.  38 C.F.R. § 4.115b.  The maximum rating allowable under this Diagnostic Code is 20 percent.  The Veteran is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) for loss of use of a creative organ, effective March 27, 2009 (awarded through a June 2009 rating decision).  This issue is not on appeal.
 
The Veteran had a VA examination in May 2009.  The examiner noted that the Veteran reported that he had complete erectile dysfunction.  However, the VA examination in May 2009 was silent for any mention of penile deformity.  The VA examiner associated the Veteran's erectile dysfunction with his diabetes mellitus, type II.  The examiner also noted that the Veteran had normal seized testis.  There was no evidence of testicular atrophy.  

A private medical record from Mainline HealthCare in January 2010 noted that the Veteran had a penile deformity due to lymphedema that caused chronic swelling of the Veteran's left testicle.  The examiner noted that he believed that the penile deformity was a result of genital lymphedema and the cause of the Veteran's erectile dysfunction. 

The Veteran had a VA examination in June 2013.  The examiner noted that the Veteran reported that in approximately 2006 or 2007 he developed erectile dysfunction.  The examiner stated that the Veteran had no ability to have penetration.  The Veteran has never been given medication, but in the examiner's opinion, it is less likely than not that any medication would be of value.  The examiner noted that the left testicle is softer than normal and approximately one-half to one-third the size of normal.  The Veteran's right testicle was said to be "entirely atrophic."  The examiner also stated that there was no curve of the organ.  There was no actual penile deformity other than the smallness of the organ which is consistent with age and the possibility of testosterone deficiency.  The examiner stated that the smallness of the penis is compounded in appearance because of the increased skin of the penile shaft from the previous lymphedema.  At the time of the examination, there was no actual lymphedema of the organ.  Regarding functional impact, the examiner noted that the Veteran's erectile dysfunction in and of itself would not prevent the Veteran from working.  

As discussed above, the Veteran's erectile dysfunction is rated as 20 percent disabling, the maximum allowable, under Diagnostic Code 7522.  However, the Board will again consider the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi, 7 Vet. App. at 414.  

Pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7523, a noncompensable disability evaluation is warranted for complete atrophy of one testis, which was evidenced during VA examination in June 2013.  However, the Veteran's testicular atrophy cannot be separately evaluated because to do so would be in violation of VA's rules against pyramiding.  See 38 C.F.R. §§ 4.14 , 4.115a, 4.115b, Diagnostic Codes 7522, 7523.  In determining whether the Veteran is entitled to separate ratings for different problems or residuals of a disorder such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other condition(s).  See Esteban v. Brown, 6 Vet. App. 259, 261-62 .(1994).  As noted, the Veteran is receiving special monthly compensation (SMC) based on the loss of use of a creative organ.  SMC is a statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  SMC claims based on loss or loss of use of a creative organ are governed by 38 U.S.C.A. § 1114(k) and 38 C.F.R. §§ 3.350(a)(1), 3.352.  SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organ.  Loss or loss of use includes physical absence of a testicle as well as a reduction in size or atrophy of the testes or the absence of spermatozoa.  38 U.S.C.A. § 1114(k) ; 38 C.F.R. § 3.350(a).  Because the Veteran is in receipt of SMC for the loss of use of a creative organ, to also evaluate him under Diagnostic Code 7523 for atrophy of the testis would be rating the same disability twice (i.e., pyramiding).  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

In this regard, the Board notes that a referral to the Director of VA Compensation Service for consideration of an extraschedular rating is not warranted.  The service-connected erectile dysfunction is manifested by evidence during the appeal period of deformity of the penis with loss of erectile dysfunction as well as complete atrophy of the right testis.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his disability and the Veteran is in receipt of the highest applicable rating for the disability with additional special monthly compensation for loss of a creative organ.  The 20 percent rating fully contemplates the severity of the disorder and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   


In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  Thus, with respect to the claim for entitlement to a rating in excess of 20 percent for erectile dysfunction, the Board notes that the preponderance of the evidence is against that portion of the claim. 

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Veteran was provided with notice in September 2012,  regarding his claim, and was informed of what evidence VA would provide and what evidence he should supply in support of his claim.  He was specifically informed as to how disability ratings are assigned based on the severity of the service-connected disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   

The Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes relevant post-service pertinent medical records that address the Veteran's conditions and the Veteran has been afforded comprehensive VA evaluations which addressed his complaints.  There is no indication of any additional relevant evidence that has not been obtained, and they are adequate for rating purposes.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).


ORDER

Entitlement to an increased evaluation in excess of 40 percent for non-Hodgkin's lymphoma with residuals of lymphedema and recurrent cellulitis is denied. 

Entitlement to an increased initial evaluation of 40 percent, but no higher, for diabetic gastroparesis with diarrhea and dysphagia is granted. 

Entitlement to an increased initial evaluation for erectile dysfunction in excess of 20 percent disabling is denied. 



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


